Citation Nr: 0528071	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1948 to June 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  
In October 2005, for good cause shown, the Board advanced his 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

There is no medical evidence of record suggesting the 
veteran's bilateral hearing loss and tinnitus either 
originated in service or are otherwise causally related to 
his military service, including to acoustic trauma.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  VCAA notice was provided 
to the veteran in July 2002, so before the RO's initial 
decision concerning the claims in September 2002.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The July 2002 VCAA letter provided the veteran with notice of 
the evidence needed to support his claims that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the July 2002 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
The letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  
The absence of such a request is unlikely to prejudice him, 
and thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  



In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his personnel records and his 
VA outpatient treatment (VAOPT) records.  Private treatment 
records were also submitted from Catholic Medical Center, and 
a VA medical opinion was provided in April 2004.  In 
addition, the veteran testified at a hearing before a local 
decision review officer (DRO) at the RO in July 2003.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  




Legal Analysis

The veteran's SMRs indicate he had normal hearing when he 
entered the military in September 1948 and when discharged in 
June 1951.  The medical evidence of record does not indicate 
any problem with his hearing until December 1990, nearly 40 
years later - when he was seen at a VA facility for reports 
of decreased hearing in his left ear and marked cerumen 
(i.e., ear wax) impaction.  Since December 1990, VAOPT 
records and records from Catholic Medical Center indicate he 
has been treated on several more recent occasions for ear wax 
impaction.

The results of an August 2003 VA audiological evaluation 
indicate the veteran had moderate rising to mild 
sensorineural hearing loss through the mid frequencies with 
very good discrimination ability when words were presented at 
a comfortable listening level.  He also reported significant 
tinnitus, bilaterally.  According to these results, he is 
considered hearing impaired for the purposes of applying the 
laws administered by VA.  See 38 C.F.R. § 3.385.  

The question remains, though, whether the veteran's hearing 
loss and tinnitus are related to his military service.  In 
April 2004, a VA doctor with a Certificate of Clinical 
Competence in Audiology provided a medical opinion concerning 
this determinative issue.  The doctor reviewed the claims 
file, summarized the evidence, and opined:  "...it is not at 
least as likely as not that this veteran's hearing loss is 
related to military service."  In support of this opinion, 
the doctor further stated:

...the unusual audiometric configuration of hearing 
loss of lower frequencies and higher frequencies, 
with improvement in the mid-frequency range - 
this is an atypical pattern usually associated 
with some medical pathology and in high 
probability not a pattern associated with noise 
exposure; and the fact that at the time of the 
examination this veteran was 74 years of age and 
the amount of hearing loss present is consistent 
in many regards with the amount of hearing loss 
that would be present as a result of age.



The veteran argues that he was in a machine gun platoon and, 
in that capacity, was around a lot of gunfire without ear 
protection during his military service.  His personnel 
records confirm he was in the infantry and that he was an 
ammo carrier for a month in 1951.  But even if he is given 
the benefit of the doubt with regards to being exposed to 
gunfire during his military service, competent medical 
evidence is still required to establish a link between his 
current hearing loss and tinnitus and his military service.  
See Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

As a layman, the veteran, himself, is not qualified to 
provide a competent medical opinion etiologically linking his 
hearing loss and tinnitus to his service in the military that 
ended many years ago.  Id.  And unfortunately, there is no 
other competent medical evidence on record establishing this 
necessary link.  In fact, the medical evidence on record 
suggests that his hearing loss is a result of other causes, 
including his advanced age.

For these reasons, the claims for service connection for 
bilateral hearing loss and tinnitus must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


